DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 11-18 in the reply filed on 31 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.
Specification
The disclosure is objected to because of the following informalities: The status of all of the parent application should be updated as needed, including application number, filing date, patent number (if any), or an indication that the application has been abandoned.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR CREATING A HIGH STRENGTH THERMOPLASTIC BODY.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al (U.S. Patent Application Publication 2012/0329352 A1).
             Regarding claim 11, Yoshida et al (see the entire document, in particular, paragraphs [0001], [0013], [0026], [0028], [0031], [0050] and [0096] – [0099]) teaches a process of making a high-strength thermoplastic body (see paragraph [0001] (method of producing a polylactic acid-based non-woven fabric) of Yoshida et al), including the steps of (a) providing a first thermoplastic polymer (see paragraph [0013] (first polylactic acid) of Yoshida et al); (b) providing a second thermoplastic polymer (see paragraph [0013] (second polylactic acid) of Yoshida et al); (c) forming a three-dimensional solid from the first thermoplastic polymer and the second thermoplastic polymer, wherein the three-dimensional solid includes a continuous solid structure including the second thermoplastic polymer, wherein the first thermoplastic polymer forms an external supporting structure that at least partially envelops the second thermoplastic polymer, and wherein the first flow temperature of the first thermoplastic polymer is at least 10°C higher than a second flow temperature of the second thermoplastic polymer (see paragraphs [0026] (core-sheath fibers), [0050] (core-sheath fibers) and [0031] (the melting point of the second polylactic acid is 20 - 60°C lower than the melting point of the first polylactic acid) of Yoshida et al); and (d) annealing the three-dimensional solid at a temperature below the first flow temperature and above the second flow temperature (see paragraphs [0028] and [0096] – [0099] (annealing) of Yoshida et al).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (U.S. Patent 4,627,950 A) in combination with Kubes et al (WO 95/23539 A1).
             Regarding claim 11, Matsui et al (see the entire document, in particular, col. 1, lines 6-7; col. 2, line 66 to col. 3, line 27; col. 3, lines 32-33; col. 4, line 66 to col. 5, line 44; col. 5, lines 53-60) teaches a process of making a high-strength thermoplastic body (see col. 1, lines 6-7 (method of producing abrasive fibers) of Matsui et al), including the steps of (a) providing a first thermoplastic polymer (see col. 2, line 66 to col. 3, line 27 (first thermoplastic polymer) of Matsui et al); (b) providing a second thermoplastic polymer (see col. 2, line 66 to col. 3, line 27 (second thermoplastic polymer) of Matsui et al); (c) forming a three-dimensional solid from the first thermoplastic polymer and the second thermoplastic polymer, wherein the three-dimensional solid includes a continuous solid structure including the second thermoplastic polymer, wherein the first thermoplastic polymer forms an external supporting structure that at least partially envelops the second thermoplastic polymer, and wherein the first flow temperature of the first thermoplastic polymer is at least 10°C higher than a second flow temperature of the second thermoplastic polymer (see col. 3, lines 32-33 (core-sheath) and col. 5, lines 53-60 (conjugate spinning method) of Matsui et al); and (d) heat-treating the three-dimensional solid at a temperature below the first flow temperature and above the second flow temperature (see col. 5, lines 53-60 (heat-treatment) of Matsui et al). Matsui et al teaches a step of heat-treating, but does not explicitly teach (1) a step of annealing. Kubes et al (see the entire document, in particular, page 2, lines 14-22 and page 6, lines 8-9) teaches a process of making abrasive fibers (see page 2, lines 14-22 of Kubes et al, which cites Matsui et al), including a step of annealing (see page 6, lines 8-9 of Kubes et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an annealing step in the process of Matsui et al in view of Kubes et al in order to manufacture abrasive fibers (see page 2, lines 14-22 of Kubes et al).
             Regarding claim 12, see col. 4, line 66 to col. 5, line 44 (dissolution (i.e., exposing to solvent), removing at least part of a layer) of Matsui et al.
Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742